Citation Nr: 1444781	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of a head injury, to include headaches, an unsteady gait, an eye disorder, and a neurological/muscular disorder affecting the face.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran was afforded a Board hearing, held by the undersigned, in December 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for residuals of a head injury, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a current skin disorder that is related to his military service.  


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in November 2009 and May 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements and predated the initial adjudication by the RO in July 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.
As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Veteran's Social Security Administration (SSA) records have been obtained.  While not voluminous, the Board analyzed the Veteran's SSA disability determination and found that each record referenced therein has been associated with his VA claims file.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, VA obtained an examination with respect to the claim on appeal in December 2009, and that examination is adequate for which to base this decision.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, it must ensure that the examination or opinion is adequate).  Thus, the Board finds VA has satisfied the duty to assist.  Stegall v. West, 11 Vet. App. 268 (1998).  

Consequently, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran claimed that he suffers from a skin disorder that began during his period of active service.  The U.S. Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board observes that a history of eczema and dermatitis are noted on VA outpatient reports during the pendency of this appeal.  There are no treatment reports of record, however, which relate specifically to any current dermatological condition.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for a chronic skin disorder.  On separation in September 1969, the Veteran's skin was normal and no medical defects were noted.

Post-service, a VA examination was provided in December 2009.  At that time, the examiner found no evidence of a rash, and no dermatological disorder was noted.  Private treatment reports fail to disclose the existence of any currently-treated skin condition.  Although his VA outpatient treatment reports reveal prior diagnoses for skin disorders in March 2007, there is no objective clinical evidence linking those disorders, or any current skin disorder, to the Veteran's period of active duty (other than his own lay assertions).  

During his Board hearing, the Veteran testified that most of his time in service was spent in the tropics, the Caribbean and South America, and that he always had a blistered sunburn.  He testified that he was concerned that such treatment would be on his report.  He testified that he was counseled to use sunscreen when outside, and that dermatology replaced part of his forehead, that his nose had to come off, and that it was reattached.  See Transcript, p. 17.  

Another lay statement, from L.H. in April 2010, indicated that she was told that the Veteran's skin problems were due to his tropical service.  She did not indicate that she observed such skin disorders either during the Veteran's period of service, or immediately thereafter.

As to the Veteran's assertions that he contracted a skin disorder during his period of active service which has persisted to the present day, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran is competent to report that he suffered from sunburn during his tour of duty, however, his assertion that such incident is the cause of a current dermatological disorder is not corroborated by the medical evidence of record, and he is not competent to make that medical determination.  There is no medical opinion of record linking any current skin disorder to such exposure, and the service and post-service medical records tend to provide evidence against such a claim.  The first diagnosis of a dermatological problem was noted to be March 2007, and that was referenced only by way of history.  Importantly, and as noted above, no skin disorder was diagnosed during VA's examination of record.  

In sum, the most probative evidence of record does not establish that any currently-diagnosed skin disorder is related to the Veteran's period of active duty.  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and as such it must be denied.


ORDER

Entitlement to service connection for a skin disorder is denied.

REMAND

Regarding the claim for entitlement to service connection for residuals of a head injury, the Board notes once again that the Veteran is competent to report that such an accident took place.  Further, the record contains lay statements from fellow servicemen who were present at that time and have corroborated his account.    

The Board also notes that private medical records demonstrate extensive neurological symptomatology, an unsteady gait, vision difficulty, memory and concentration difficulty, and muscle atrophy/weakness.  A November 2005 MRI found white matter lesions on the brain.  In May 2005, the Veteran's private provider theorized that his symptomatology could be due to a history of multiple head traumas, failing, however, to specifically link the Veteran's recent manifestations to any specific, in-service event.  In June 2010, it was noted that the Veteran carried a history of traumatic 4th nerve palsy.  

In conjunction with his several claims, he was afforded a VA general medical examination in December 2009.  The Veteran's neurological concerns were given cursory attention, with the examiner noting only that reflexes were intact, sensory was intact, and motor function was intact.  The manner of testing was not disclosed, and the Veteran's several neurological/cognitive diagnoses, and other symptoms claimed as residual to that in-service accident, were not addressed.  Therefore, the Board is unable to render a decision at this time based on the evidence currently of record.

Pursuant to VA's duty to assist, VA will provide a traumatic brain injury (TBI) examination so as to determine whether the Veteran currently suffers from residuals of an in-service head injury.  The examiner must fully address each component of a TBI claim, to include cognitive and neurological testing, and provide a complete rationale in support of that opinion, referencing all relevant medical principles and the fact pattern of this case (to include the Veteran's account of an in-service accident and the supporting lay statements of record).

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issue addressed above.  As such, the Board finds that remanding TDIU for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule a VA traumatic brain injury (TBI) examination to assess the severity and etiology of any currently-diagnosed cognitive or neurological disorder.  

The Veteran's claim folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, as well as prior VA and private medical evidence of record.  Lay statements of record that reflect in-service treatment for a head injury must be discussed within the context of any opinion.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A. Whether it is as least as likely as not that the Veteran suffered a TBI during his period of active service when he sustained his reported head injury.

B. Whether it is at least as likely as not that an injury during service resulted in any currently-diagnosed cognitive or neurological deficit, to specifically include headaches, an unsteady gait, an eye disorder, and/or a neurological/muscular disorder affecting the face.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completing the above action, and any other indicated development, the Veteran's claims must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


